DETAILED ACTION
This is the first office action regarding application number 16/259229, filed on January 28, 2019, which claims benefit of  United States provisional patent application 62/623,660 titled "BIDIRECTIONAL 3- LEVEL CONVERTER FOR USE IN ENERGY STORAGE SYSTEM FOR WELDING GENERATOR" filed on January 30, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 11, 2022 has been entered. Claims 1-9 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on November 10, 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “output duty cycle of the controller”. However, paragraph [18] of the original specification describes “The bi-directional converter 111 includes a plurality of switches with adjustable duty cycles, which may be controlled by the controller 105. Adjusting the duty cycles of the switches adjusts the duty cycle of the bi-directional converter 111.” Hence the original disclosure does not have support for output duty cycle of the controller. The applicant is suggested to change the limitation “output duty cycle of the controller” to “output duty cycle of the bi-directional 3-level converter” to be consistent with the original disclosure.
Claims 3-6 are rejected based on their dependency on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-9 are rejected under 35 USC 103 as being unpatentable.
Claims 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht, US 8405001 (hereafter Albrecht), and Schartner et al., US20150060426 (hereafter Schartner).  
Regarding claim 1, Albrecht teaches a hybrid welding device comprising generator, utility line, and battery.
“A welding-type power system, comprising:” (Abstract teaches hybrid welding device.)
“a power supply;” (Fig. 4 teaches fuel cell 40, generator 38 and utility 66 as power supplies)
“an energy storage device;” (Fig. 4 teaches energy storage device 42)
“a sensor configured to detect a power load characteristic on the power bus;” (Albrecht teaches in Column 5, lines 22-23 “the control circuitry 52 may be configured to detect an auxiliary power demand”.) 

    PNG
    media_image1.png
    423
    743
    media_image1.png
    Greyscale

Fig. 4 of Albrecht teaches a block diagram of a welding power system with energy storage device



    PNG
    media_image2.png
    393
    677
    media_image2.png
    Greyscale

Fig. 6 of Albrecht teaches an example operation mode where energy storage device charges and discharges depending on load requirement
 “a …. converter to connect the energy storage device to the power bus,…and a controller configured to …… convert power from the power bus to recharge the energy storage device, and to convert power from the energy storage device to provide power to the power bus, in response to the power load characteristic.”(Albrecht teaches a power conversion circuitry 44 wherein converter 44 connects energy storage device 42 to power bus of welding torch and auxiliary devices.
Albrecht teaches in column 4, lines 45-50 “the energy storage device 42 may discharge to meet the demands of the system when energy needs are high and recharge when excess power exists in the system.” Hence Albrecht teaches a bi-directional power exchange depending on the system demand, here demand corresponds to load in the instant claim. Fig. 6 of Albrecht teaches an example operation mode where depending on the load, energy storage device either supplies power to the load or recharges. 
Albrecht further teaches control circuitry 52 in Fig. 4 wherein “the weld power converter 46 and the auxiliary power converter 48 are directed by the control circuitry 52 to condition and output appropriate levels of power for the welding operation and the auxiliary operation, respectively” as taught in column 6, lines 30-35. 

    PNG
    media_image3.png
    562
    797
    media_image3.png
    Greyscale

Fig. 5 of Schartner teaches bidirectional 3-level converter


    PNG
    media_image4.png
    671
    1252
    media_image4.png
    Greyscale

Left side: Fig. 2 of instant application teaching bidirectional 3 level converter; Right side: Fig. 5 of Schartner teaching the same circuit schematics
“a bi-directional 3-level converter to connect the energy storage device to the power bus, the bi-directional 3-level converter comprising a plurality of switches; and a controller configured to adjust an output duty cycle of the bi-directional 3-level converter to control a current direction through the energy storage device to convert power from the power bus to recharge the energy storage device, and to convert power from the energy storage device to provide power to the power bus, in response to the power load characteristic.” (Albrecht does not explicitly teach a bi-directional 3-level converter.
 Schartner teaches a welding type power supply including controller, bus, and converter. Hence Schartner is from the same field as the instant claim.

    PNG
    media_image5.png
    409
    741
    media_image5.png
    Greyscale

Fig. 6 of Schartner teaches a block diagram with Bus, converter, and controller
Paragraph [6] of the instant specification describes “FIG. 2 is a schematic diagram of an example bi-directional 3-level converter.” The schematics of Fig. 2 is same as part of the inverter circuit of Fig. 5 in Schartner and hence Schartner teaches a bi-directional 3-level converter. 
Schartner teaches a 3-level converter in Fig. 5 and a control for the converter in Fig. 6. Fig. 5 teaches that the converter comprises of switches Z8-15. Fig. 5 further teaches that the converter connects C4, and T2 to VBUS_TOP and V-BUS_BOTTOM. Here elements C4, T2 corresponds to energy storage device in the instant claim; VBUS_TOP/BOTTOM corresponds to power bus in the instant claim.
Paragraph [75] teaches “Switches Z8, Z9, Z14 & Z15 are controlled by PWM signals PWM5, PWM6, PWM7 & PWM8.”Paragraph [126] teaches “The switch circuits (Z8-Z15) are provided with PWM control signals to control the duty cycle of the switches based on various inputs and controls to effectively generate a welding type power output.” 
Paragraph [77] teaches “A control may receive input signals and/or provide various control signals to control the pre-regulator circuit, inverter circuit and any additional power circuits as shown in FIG. 6. These signals may include current and voltage feedback signals, PWM signals, enable and status signals, analog feedback signals, etc. In other words all of the necessary signals as required to monitor and control the power circuits.” Hence Schartner teaches a controller configured to control duty cycle of switches. 
Paragraph [135] teaches “It can be seen from FIGS. 4 & 5 that PWM5 & PWM7 apply a voltage (VBUS_TOP, VBUS_BOTTOM) across the primaries of the inverter transformers (T2, T3) in one polarity, and that PWM6 & PWM8 apply the same voltages in an opposite polarity.” It is implied that the current flowing through T2 changes direction as voltage polarity across T2 is changed. Hence, the controller in Schartner changes duty cycle of the converter which changes the current flow direction of energy storage device, thus changing power conversion to and from the energy storage device.

    PNG
    media_image6.png
    598
    716
    media_image6.png
    Greyscale

Fig. 12 of Schartner teaches PWM control signals to charge/discharge energy storage device
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter and its control as taught in Schartner to the welding power supply in Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.) 
“a power bus configured to connect a power output of the power supply to a welding-type output;” (Albrecht does not explicitly teach a power bus. Schartner teaches a welding type power supply including controller, bus, and converter. Fig. 6 teaches VBUS is supplying power for welding. VBUS is the regulated bus voltage supplied to inverter circuit and auxiliary power circuit. Fig. 3 further teaches VBUS is a combination of VBUS_TOP and VBUS_BOTTOM.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the power bus as taught in Schartner to the power supply system in Albrecht so in the modified system, the generator, as well as the energy storage device would be connected to the bus. One of ordinary skill in the art would have been motivated to do so to provide “a welding type power output” as taught in paragraph [76] of Schartner.)
Regarding claim 2,
“The welding-type power system of claim 1, wherein the controller is configured to adjust a duty cycle corresponding to each of the plurality of switches to thereby adjust the output duty cycle of the controller.” (The limitation is interpreted as adjusting a duty cycle of a switch adjusts the duty cycle of the bi-directional converter as described in paragraph [18] of the original specification “The bi-directional converter 111 includes a plurality of switches with adjustable duty cycles, which may be controlled by the controller 105. Adjusting the duty cycles of the switches adjusts the duty cycle of the bi-directional converter 111.” Albrecht does not explicitly teach 3-level converter. 
Schartner teaches 3-level converter in Fig. 5 and a control for the converter in Fig. 6. Paragraph [75] teaches “Switches Z8, Z9, Z14 & Z15 are controlled by PWM signals PWM5, PWM6, PWM7 & PWM8.”Paragraph [126] teaches “The switch circuits (Z8-Z15) are provided with PWM control signals to control the duty cycle of the switches based on various inputs and controls to effectively generate a welding type power output.” 
Paragraph [77] teaches “A control may receive input signals and/or provide various control signals to control the pre-regulator circuit, inverter circuit and any additional power circuits as shown in FIG. 6. These signals may include current and voltage feedback signals, PWM signals, enable and status signals, analog feedback signals, etc. In other words all of the necessary signals as required to monitor and control the power circuits.” Hence Schartner teaches a controller configured to control duty cycle of switches. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter as taught in Schartner to the welding power supply in Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.)
Regarding claim 3,
“The welding-type power system of claim 2, the controller configured to increase the output duty cycle of the bi-directional 3-level converter to control the current to flow in a first direction through the energy storage device to convert power from the power bus to recharge the energy storage device, and to decrease the output duty cycle of the bi- directional 3-level converter to control the current to flow in a second direction through the energy storage device to convert power from the energy storage device to provide power to the power bus.” (Albrecht does not explicitly teach 3-level converter. Schartner teaches 3-level converter in Fig. 5 and a control for the converter in Fig. 6.
Paragraph [75] teaches “Switches Z8, Z9, Z14 & Z15 are controlled by PWM signals PWM5, PWM6, PWM7 & PWM8.”Paragraph [126] teaches “The switch circuits (Z8-Z15) are provided with PWM control signals to control the duty cycle of the switches based on various inputs and controls to effectively generate a welding type power output.” 
Paragraph [77] teaches “A control may receive input signals and/or provide various control signals to control the pre-regulator circuit, inverter circuit and any additional power circuits as shown in FIG. 6. These signals may include current and voltage feedback signals, PWM signals, enable and status signals, analog feedback signals, etc. In other words all of the necessary signals as required to monitor and control the power circuits.” Hence Schartner teaches a controller configured to control duty cycle of switches. 
Paragraph [135] and Fig. 12 teaches “It can be seen from FIGS. 4 & 5 that PWM5 & PWM7 apply a voltage (VBUS_TOP, VBUS_BOTTOM) across the primaries of the inverter transformers (T2, T3) in one polarity, and that PWM6 & PWM8 apply the same voltages in an opposite polarity.” It is implied that the current flowing through T2 changes direction as voltage polarity across T2 is changed. Hence, the controller in Schartner changes duty cycle of the converter which changes the current flow direction of energy storage device, thus changing power conversion to and from the energy storage device.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter and its control as taught in Schartner to the welding power supply in Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.
Additionally, since Fig. 5 of Schartner is similar to the bidirectional 3-level converter in Fig. 2 of instant application and both circuits function in a similar way a prima facie case of obviousness has been established. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01-I)
Regarding claim 4,
“The welding-type power system of claim 3, wherein controller is further configured to adjust the output duty cycle of the bi-directional 3-level converter to balance the power bus in response to an imbalanced load.” (Albrecht does not explicitly teach 3-level converter. Schartner teaches in paragraph [131] “One alternative algorithm to balance the bus may include using proportional gain to actively balance the top and bottom bus halves through pulse width correction implemented using a bus balancing module.” Hence Schartner teaches a controller that is configured to balance the bus through pulse width changes of switches Z8-Z15 as taught in Fig. 11, 12 and paragraph [135].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter as taught in Schartner to the energy storage device in Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.)
Regarding claim 6,
“The welding-type power system of claim 3, the power bus further configured to provide power to at least one auxiliary power device.” (Albrecht does not explicitly teach a power bus. Schartner teaches a welding type power supply including controller, bus, and converter. Fig. 6 teaches VBUS supplying power to auxiliary power circuit. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the power bus as taught in Schartner to the power supply system in Albrecht. One of ordinary skill in the art would have been motivated to do so to “be used in a welding type system or cell to power various hand tools, grinders, fans, lights or other ancillary equipment that may be found in a weld cell” as taught in paragraph [76] of Schartner.)
Claims 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht, US 8405001 (hereafter Albrecht), and Schartner et al., US20150060426 (hereafter Schartner) as applied to claims 1 and 4 above, and further in view of Sun et al., US 6243277 (hereafter Sun).
Regarding claim 5, 
“The welding-type power system of claim 4, wherein the controller is a hysteretic controller.” (Even though Schartner teaches pulse signals with unequal, varying duty cycles with time which is a characteristic of hysteretic controller, modified Albrecht does not explicitly mention a hysteretic controller. Sun teaches a bidirectional DC to DC converter with energy storage module. Sun teaches a hysteretic control in abstract that “can be used to activate and control the charging and discharging modes of operation. Voltage across the energy storage element and current through the inductive component are monitored. The switches are controlled to keep the monitored parameters within established bounds.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the hysteretic controller as taught in Sun to the welding system in modified Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “battery charging and discharging” as taught in abstract of Sun.)

    PNG
    media_image7.png
    549
    752
    media_image7.png
    Greyscale


Fig. 4 of Sun teaches a bus voltage V1 charging and discharging an energy storage device through converter switches
Regarding claim 7, 
“The welding-type power system of claim 1, further comprising a charge sensor configured to detect an energy storage device charge level characteristic, wherein the controller is configured to adjust the output duty cycle of the bi-directional 3-level converter in response to the charge level characteristic to maintain a charge level of the energy storage device.” (The limitation is interpreted as any sensor that can detect changes in voltage, current, resistance, etc. as described in paragraph [17] of the instant specification “The energy storage device sensor 115 is connected to the energy storage device 113 to monitor changes in voltage, current, resistance, etc., associated with the energy storage device 113. Such changes can indicate power consumption characteristics and/or charge level characteristics.”

    PNG
    media_image8.png
    663
    830
    media_image8.png
    Greyscale

Fig. 5 of Sun teaches hysteretic controller controlling switches based on sensed voltages of bus and energy storage device
Modified Albrecht does not explicitly teach a sensor to detect energy storage device. Sun teaches in Fig. 4-5 and column 6, lines 39-54 “A second comparator 516 of the charge control structure 504 compares the sensed voltage across the energy storage element, for example storage capacitor C.sub.2 (see 400, FIG. 4; 800, FIG. 8 or 902, FIG. 9 for example), supplied on the v.sub.2 line 518, and a reference charging voltage level, supplied on the v.sub.2, ref line 520. If the second comparator 516 determines that the sensed voltage level on the v.sub.2 line 518 has reached or exceeded a specified maximum voltage level, it will signal on its output line 522 that switch S.sub.1 should be opened. Alternatively, if the second comparator 516 determines that the voltage level on the v.sub.2 line 518 has fallen to or below a specified minimum voltage level, it will signal on its output line 522 that switch S.sub.1 should be closed. The second comparator's output line 522 supplies the third input to the three input AND gate 502.” Thus, Sun teaches a sensor to sense voltage level of capacitor C2, wherein C2  corresponds to the energy storage device in the instant claim. This sensed voltage is provided as feedback to the hysteretic controller. The controller controls the switches of converter in Fig. 4 of Sun based on this feedback signal to charge/discharge the energy storage device C2 in Fig. 4.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sensor as taught in Sun to the welding system in modified Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “battery charging and discharging” as taught in abstract of Sun.)
Regarding claim 8,
“The welding-type power system of claim 7, wherein the charge level characteristic is a voltage level measured at the energy storage device.” (Similar scope to claim 7 and therefore rejected under the same argument.)

    PNG
    media_image9.png
    576
    815
    media_image9.png
    Greyscale

Fig. 10 of Schartner teaches controller with bus balancing module
Regarding claim 9,
“The welding-type power system of claim 7, wherein the power load characteristic is a voltage level measured at the power bus.” (The limitation is interpreted as any sensor that can detect changes in voltage, current, resistance, etc. as described in paragraph [17] of the instant specification “The DC power bus sensor 108 is connected to the DC power bus 107 to monitor changes in voltage, current, resistance, etc., associated with the power bus 107. Such changes can indicate power consumption characteristics.”
Albrecht does not explicitly teach a bus. Schartner teaches “Referring now to FIG. 10, a bus feedback signal indicative of a plurality of bus voltages 1001 is provided to a bus voltage balancing module 1003, which is part of the inverter controller.” Thus Schartner teaches bus voltage as power load characteristics.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the power bus as taught in Schartner to the power supply system in Albrecht. One of ordinary skill in the art would have been motivated to do so to provide “a welding type power output” as taught in paragraph [76] of Schartner.)
Response to Arguments
Applicant’s arguments filed on April 11, 2022 with respect to claim(s) 1-9 have been considered but are not persuasive.
The applicant amended claim 1 and 3 to recite “to control a current direction through the energy storage device to convert power” and argued that this makes the welding power supply distinguishable over prior art. However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Albrecht teaches a bi-directional power exchange depending on the system demand. Fig. 6 of Albrecht teaches an example operation mode where depending on the demand, energy storage device either supplies power to the load or recharges.
Paragraph [135] of Schartner teaches “It can be seen from FIGS. 4 & 5 that PWM5 & PWM7 apply a voltage (VBUS_TOP, VBUS_BOTTOM) across the primaries of the inverter transformers (T2, T3) in one polarity, and that PWM6 & PWM8 apply the same voltages in an opposite polarity.” It is implied that in Fig. 5 the current flowing through T2 changes direction as voltage polarity across T2 is changed. Hence, the controller in Schartner changes duty cycle of the converter which changes the current flow direction of energy storage device, thus changing power conversion to and from the energy storage device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761